Case 3:18-cv-00966-SMY Document 142-9 Filed 11/08/19 Page 1 of 3 Page ID #1925




                   EXHIBIT 6
Case 3:18-cv-00966-SMY Document 142-9 Filed 11/08/19 Page 2 of 3 Page ID #1926



                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF ILLINOIS
                         EAST ST. LOUIS DIVISION

CATHERINE ALEXANDER,                   )
                                       )
                  Plaintiff,           )
                                       )
       -vs-                            )
                                       )
TAKE-TWO INTERACTIVE SOFTWARE,         )
INC.; 2K GAMES, INC.; 2K SPORTS, INC.; )   Case No. 3:18-cv-966-SMY-MAB
WORLD WRESTLING ENTERTAINMENT,         )
INC.; VISUAL CONCEPTS ENTERTAINMENT; )
YUKE’S CO., LTD.; AND YUKE’S LA, INC., )
                                       )
                                       )
                  Defendants.          )

      DECLARATION OF E. DEBORAH JAY, PH.D. IN SUPPORT OF DEFENDANTS
           TAKE-TWO INTERACTIVE SOFTWARE, INC., 2K GAMES, INC.,
          2K SPORTS, INC., AND VISUAL CONCEPTS ENTERTAINMENT’S
                      MOTION FOR SUMMARY JUDGMENT
Case 3:18-cv-00966-SMY Document 142-9 Filed 11/08/19 Page 3 of 3 Page ID #1927



 I, E. Deborah Jay, Ph.D., declare as follows:

          1.     I submit this declaration in support of Defendants Take-Two Interactive Software,

 Inc., 2K Games, Inc., 2K Sports, Inc. and Visual Concepts Entertainment’s (collectively, “Take-

 Two”) motion for summary judgment.

          2.     I am a principal and founder of Jay Survey Strategics LLC, a California research

 firm specializing in marketing and public opinion surveys.

          3.     Jay Survey Strategics was retained on behalf of Take-Two to conduct a survey

 with a nationwide representative sample of individuals who had bought a relevant WWE 2K

 video game (the “Jay Survey”). The purpose of the Jay Survey was to determine the reasons that

 consumers buy WWE 2K video games and whether the tattoos that appear on Randy Orton were

 a reason why consumers bought a WWE 2K video game.

          4.     Attached hereto as Appendix A is a true and correct copy of the expert report that

 I prepared for this action, dated January 7, 2019.

          5.     As explained in greater detail in Appendix A, the Jay Survey strongly supports the

 conclusion that consumers do not buy WWE 2K video games for the tattoos that appear on Randy

 Orton.

          I declare under penalty of perjury that the foregoing is true and correct.




 Executed this 6th day of November, 2019.
                                                                   E. Deborah Jay, Ph.D.




                                                  -1-
